PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/704,007
Filing Date: 5 Dec 2019
Appellant(s): Motional AD LLC



__________________
Jamilla Holomon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/9/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


 (2) Response to Argument
Appellant’s arguments, see page 9-16, filed 2/9/2022 with respect to 35 USC §103 rejection of independent claims 1, 19 and 20 have been fully considered but were not persuasive. Appellant argues previously cited Alaniz does not teach or suggest the claim limitation of segregating the virtual viewing range of the virtual sensor corresponding to a viewing range of a sensor of the vehicle. Appellant argues Alaniz is silent with regard to viewing range and points to paragraph [0144] of application specifications to disclose viewing range as  the AV sensor configurator simulates the virtual sensor using parameters of the real LIDAR sensor, including a number of virtual lasers, a position and angle of each virtual laser, or a rotational speed of each virtual laser. 

In response, examiner points to paragraph [0027] of instant application specification which discloses virtual viewing rage “corresponds to a viewing range of a sensor of the vehicle operating in the environment”, the sensor being a LIDAR sensor. This is also supported by paragraph [0144] cited by appellant as a LIDAR points cloud, that is to say, viewing range is understood to be the simulated range distance a LIDAR sensor is able to measure. Alaniz relates to virtual test best for autonomous driving that includes driving sensors that include radar, LIDAR and vision sensors (Alaniz , [0020]). Alaniz discloses virtual sensors may simulate real world data ([0026]) including the virtual LIDAR sensor may output the full point cloud that a real world lidar sensor would output ([0027]). Appellant argument that Alaniz is silent to viewing range is not persuasive as Alaniz discloses simulating LIDAR data including point cloud similar to application’s LIDAR point could. 

On page 13, appellant argues Alaniz does not disclose the claim limitation of segregating virtual viewing range of the virtual sensor and generating a geometric viewport having height corresponding to number of rays emitted from virtual sensor. Appellant notes previously office action cites Vallespi-Gonzalez to disclose these claim elements. Appellant argues previous office action’s assertion that Vallespi-Gonzalez discloses LIDAR data discretized in cells of columns in which column teaches claimed height is incorrect because Vallespi-Gonzalez discloses top view representation corresponding to a two-dimensional representation of LIDAR point could looking down from birds-eye perspective. Appellant argues Vallespi-Gonzalez’s grid of cells is top down view and has no height. 

In response, while Vallespi-Gonzalez does disclose a top down bird eyes perspective as shown in Figure 4 and 5, however Vallespi-Gonzalez is not limited to only a bird eye perspective as argued but does in fact disclose taking top view representation in Figure 4 and 5 to corresponding columns in three dimensional space shown in Figure 6 see Vallespi-Gonzalez paragraph [0084]. Paragraph [0084] discloses side view representation of Figure 6 shows how same cell can correspond to a column in three-dimensional space including zero or more LIDAR data points. Figure 6 of Vallespi-Gonzalez is discussed further below to demonstrate how Vallespi-Gonzalez teaches other argued claim limitations. 

On page 14, appellant argues Vallespi-Gonzalez is silent to the number or rays emitted from virtual sensor, appellant argues Vallespi-Gonzalez is silent to any rays. Appellant admits Vallespi-Gonzalez disclose parameters associated with a distribution of LIDAR data points including average, variance, range, and min\max value of LIDARA data point. Appellant argues Vallespi-Gonzalez does not disclose a height corresponding to the number of rays. 

In response, as argued above, figure 6 of Vallespi-Gonzalez discloses a side view of LIDAR data, this side view shows a person on road (element 466 in rectangular cell 462). Paragraph [0084-0085] of Vallespi-Gonzalez discloses each rectangular cell can be characterized by a first and second dimension. Figure 6 shows the person on the road as shown in the form of LIDAR point cloud, which does have a height (the y direction of figure 6), therefore Vallespi-Gonzalez does in fact disclose a height. 

Appellant goes on to argues Vallespi-Gonzalez does not teach segregating the virtual viewing angle and segregating the geometric viewport including dividing viewing range into a plurality of frustums and the geometric viewport with a plurality of sections corresponding to plurality of frustums. Appellant argues Vallespi-Gonzalez does not disclose any viewing range segregated into frustums and argues discretizing LIDAR data does not provide a plurality of frustums. Appellant argues a two-dimensional grid of cells cannot include a frustum. Appellant argues rectangular cells described in Vallespi-Gonzalez cannot teach or suggest segregating virtual viewing range into a plurality of frustums. Appellant points to previous office action’s assertion that paragraph [0028] of Vallespi-Gonzalez which discloses LIDAR data can be generated by discretized grid of multiple cells, each cell represents a column in three-dimensional space. Appellant argues division of LIDAR data into discrete cells cannot not read on argued claim limitations. 

In response, examiner points to application’s Figure 15B and paragraph [0166-167], which describes virtual viewing range as range of horizontal and vertical angles through which sensors captures data. Paragraph [0166] gives example of scanning two axis LIDAR which has a vertical viewing range of 360 degrees. Figure 15B shows this 360 degree viewing range which each frustum as a cone as described in paragraph [0167]. The geometric viewport is described in paragraph [0171-0172] and Figure 15C,  which shows sections 1560, 1564, and 1568 each section corresponding to frustums in Figure 15B. 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SHIVANG I PATEL/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
Conferees:
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619              

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.